Case 20-34740-KLP         Doc 11    Filed 12/10/20 Entered 12/10/20 12:25:42            Desc Main
                                    Document     Page 1 of 4



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


IN RE:                                        )
                                              )
MICHAEL WIGGINS                               )      Case No. 20−34740−KLP
BERYL MUHAMMAD WIGGINS                        )      Chapter 7
                                              )
                       Debtors                )

                         AMENDED NOTICE OF MOTION TO
                    EXTEND THE AUTOMATIC STAY AND HEARING

        The above-named Debtors, by counsel, have filed a Motion to Extend the Automatic Stay
with the Court pursuant to 11 U.S.C. § 362(c)(3)(B). Your rights may be affected. You should read
these papers carefully and discuss them with your attorney, if you have one.

NOTICE IS HEREBY GIVEN THAT A HEARING ON THIS MOTION WILL BE HELD
ON December 22, 2020 at 10:00 a.m. in the Honorable Keith L. Phillips’ Courtroom, U.S.
Bankruptcy Court, 701 E. Broad Street, Room 5100, Richmond, VA 23219.

       If you want to be heard on this matter, then no later than three (3) days before the date of
the hearing, you or your attorney must:

        1. File with the court, at the address below, a written response pursuant to Local Rule
9013-1(H). If you mail your response to the Court for filing, you must mail it early enough so
that the Court will receive it on or before the date stated above.

                                Clerk of Court
                                United States Bankruptcy Court
                                701 E. Broad Street, Room 4000
                                Richmond, VA 23219-3515

         2. You must also mail a copy to:

                                James E. Kane, Esquire
                                Kane & Papa, PC
                                P.O. Box 508
                                Richmond, VA 23218




James E. Kane (VSB# 30081)
KANE & PAPA, P.C.
P. O. Box 508
Richmond, Virginia 23218-0508
Telephone (804) 225-9500
Counsel for Debtors
Case 20-34740-KLP        Doc 11    Filed 12/10/20 Entered 12/10/20 12:25:42             Desc Main
                                   Document     Page 2 of 4



        If you or your attorney do not take these steps, the Court may decide that you do not oppose
the relief sought in the Motion and may enter an Order granting that relief.

                                              Respectfully submitted,

                                              MICHAEL WIGGINS
                                              BERYL MUHAMMAD WIGGINS



/s/ James E. Kane
James E. Kane (VSB# 30081)
Kane & Papa, P.C.
P. O. Box 508
Richmond, Virginia 23218-0508
Telephone (804) 225-9500
Counsel for Debtors

                                CERTIFICATE OF SERVICE

        I certify that on December 10, 2020, I have transmitted a true copy of the foregoing
document electronically through the Court’s CM/ECF system or by mail to the Debtors, Chapter
7 trustee, the United States trustee if other than by the electronic means provided for at Local
Bankruptcy Rule 2002-1, all attorneys appearing in the previous case as listed below, and to all
creditors and parties in interest of the mailing matrix attached hereto.


                                              /s/ James E. Kane
                                              Counsel for Debtors




                                                 2
    Case 20-34740-KLP   Doc 11   Filed 12/10/20 Entered 12/10/20 12:25:42   Desc Main
                                 Document     Page 3 of 4


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                         AES/HEAA
                         Attn: Bankruptcy
                         1200 N. 7th Street
                         Harrisburg, PA 17102


                         Bridgecrest Credit
                         7300 E Hampton Ave
                         Suite 101
                         Mesa, AZ 85209


                         Chaplin & Gonet - Mr & Ms King
                         5211 West Broad Street
                         Suite 100
                         Richmond, VA 23230


                         City of Petersburg
                         Treasurer's Office
                         P.O. Box 1271
                         Petersburg, VA 23804


                         City of Petersburg Utilities
                         P.O. Box 1271
                         Petersburg, VA 23804


                         Comcast Communications Llc
                         c/o Waypoint Resource Group
                         Po Box 1081
                         San Antonio, TX 78294


                         Credit Acceptance
                         25505 West 12 Mile Rd
                         Suite 3000
                         Southfield, MI 48034


                         Direct TV
                         PO Box 11732
                         Newark, NJ 07101


                         Dominion Energy
                         P O Box 26543
                         Colonial Heights, VA 23834


                         Elephant Auto Insurance
                         c/o Receivable Management Inc
                         7206 Hull Rd Ste 211
                         Richmond, VA 23235
Case 20-34740-KLP   Doc 11   Filed 12/10/20 Entered 12/10/20 12:25:42   Desc Main
                             Document     Page 4 of 4



                     Patient First
                     c/o Receivable Management Inc
                     7206 Hull Rd Ste 211
                     Richmond, VA 23235


                     Petersburg Hospital Company LL
                     Southside Reg Med Ctr
                     324 S Main St
                     Emporia, VA 23847


                     Russel Taylor
                     14110 Kendal Wood Drive
                     Upper Marlboro, MD 20772


                     Shippers Choice of VA
                     c/o Purnell McKennett
                     9214 Center St, STE 101
                     Manassas, VA 20110


                     Southside Regional Medical
                     c/o Newsome Law Office
                     324 S Main St
                     Emporia, VA 23847


                     TACS
                     P O Box 31800
                     Henrico, VA 23294


                     Trexis One Insurance
                     c/o I C System Inc
                     P.O. Box 64378
                     St. Paul, MN 55164


                     Virginia Farm Bureau Fire & Ca
                     c/o Chaplin & Gonet
                     4808 Radford Ave.
                     Richmond, VA 23230
